                            United States District Court
                                      for the
                            Southern District of Florida

Hervé Wilmore, Petitioner,              )
                                        )
v.                                      )
                                          Civil Action No. 17-60278-Civ-Scola
                                        )
United States of America,               )
Respondent.                             )

           Order Denying Motion For Certificate Of Appealability
       Hervé Wilmore recently filed his Notice of Appeal, which the Court has
partially construed as a request for a certificate of appealability. (ECF No. 70.)
The Notice purports to be appealing this Court’s “denial of his Rule 60(b) and
Rule 59(e) motions.” (ECF No. 69.)
       After a review of the record, the Court finds that Wilmore is not entitled
to a certificate of appealability. A certificate of appealability may issue “only if
the applicant has made a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). This standard is satisfied when “reasonable
jurists could debate whether (or, for that matter, agree that) the petition should
have been resolved in a different manner.” Slack v. McDaniel, 529 U.S. 473,
484 (2000). Wilmore has not satisfied this standard. The Eleventh Circuit has
already affirmed the dismissal of Wilmore’s § 2255 petition to vacate his
sentence. (ECF No. 56.) Since that time, Wilmore has filed several motions for
reconsideration under Rule 60(b) and Rule 59(e) (ECF Nos. 58, 59, 60, 65, 67).
This Court denied all of them. (ECF Nos. 64, 66, 68.) None of these motions
present issues that “reasonable jurists could debate.” Slack, 529 U.S. at 484;
see also Daniels v. United States, 2017 WL 4250714, *1 (11th Cir. Apr. 17,
2017) (“reasonable jurists would not debate the district court’s denial of [the
petitioner’s]construed Rule 59(e) motion, and, thus, her motion for a certificate
of appealability in that matter is also denied.”).
       Consequently, this Court denies Willmore’s motion for Certificate of
Appealability (ECF No. 70).
      Done and ordered, in chambers at Miami, Florida, on October 10, 2019.


                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
